DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims  objected to because of the following informalities:  
In claim 4, lines 2-3 recite "a first sheath having an end coupled to the driver, an opposite end coupled to the first sheath fixing unit" and is suggested to be changed to --a first sheath having a first end coupled to the driver, a second end opposite to the first end of the first sheath is coupled to the first sheath fixing unit-- for clarity. Lines 4-5 recite "a second sheath having an end coupled to the driver, an opposite end coupled to the second sheath fixing unit" and is suggested to be changed to --a second sheath having a first end coupled to the driver, a second end opposite to the first end of the second sheath is coupled to the second sheath fixing unit-- for clarity
In claim 6, line 3 recites "the fixing portions covers the first controller" and is suggested to be changed to --the fixing portions cover the first controller-- to avoid typographical error. 
In claim 14, lines 1-2 recite "a sheath having an end coupled to the driver, an opposite end coupled to the sheath fixing unit" and is suggested to be change to --a sheath having a first end coupled to the driver, a second end opposite to the first end of the sheath is coupled to the second sheath fixing unit-- for clarity
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitations are: 
The limitation of "a wearing portion configured to be worn on a knee" as recited in line 5 of claim 1. The limitation of "a first controller coupled to an end of the first wire", as recited in line 7 of claim 1. The limitation of "a second controller coupled to an end of the second wire", as recited in line 10 of claim 1. The limitation of "a driver coupled to an opposite end of the first wire" as recited in line 13 of claim 1. 
The limitation of "a first sheath fixing unit removably coupled to the outer surface of the wearing portion" as recited in lines 2-3 of claim 3. The limitation of "a second sheath fixing unit removably coupled to the outer surface of the wearing portion" as recited in lines 5-6 of claim 3. 
The limitation of "a plurality of fixing portions attached to the wearing portion" as recited in lines 1-2 of claim 6. 
The limitation of "a first supporting portion fixed to the wearing portion" as recited in line 3 of claim 8. The limitation of "a second supporting portion extending in two branches from the first supporting portion" as recited in lines 5-6 of claim 8. 
The limitation of “an ankle portion configured to be worn on an ankle” as recited in lines 1-2 of claim 9. 
The limitation of “a strap adjuster configured to adjust a length of the strap” as recited in lines 1-2 of claim 10.
The limitation of “a wearing portion configured to be worn on a part of the user’s body” as recited in line 4 of claim 12. The limitation of “a controller removably coupled to an outer surface of the wearing portion” as recited in line 6 of claim 12. The limitation of “a driver coupled to an opposite end of the wire and configured to provide power to the wire” as recited in lines 8-9 of claim 12. 
The limitation of “a sheath fixing unit removably coupled to the outer surface of the wearing portion” as recited in lines 1-2 of claim 13. 
The limitation of “a plurality of fixing portions attached to the wearing portion” as recited in lines 1-2 of claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, line 1 recites “A suit type exoskeleton”. As the metes and bounds of the phrase “type” are unclear, it is unclear what structure are components are required to satisfy the limitation of a “suit type exoskeleton”. Lines 13-14 recite "a driver coupled to an opposite end of the first wire and an opposite end of the second wire". It is unclear, what is the opposite end of each of the first and second wires is relative to. It is also unclear if the opposite end is part of the first wire or if the opposite end is an end opposite of/to the first wire. Likewise, it is also unclear if the opposite end is part of the second wire or if the opposite end is an end opposite of/to the second wire. Line 3 is suggested to be changed to --a first wire comprises a first end and a second end opposite to the first end--. Line 4 is suggested to be changed to --a second wire comprises a first end and a second end opposite to the first end--. The indefinite limitation is suggested to be changed to --a driver coupled to the second end of the first wire and the second end of the second wire--. 
Regarding claim 2, lines 1-2 recite “two second controllers are coupled to the outer surface of the wearing portion”. It is unclear if the two second controllers include the second controller, as recited in line 10 of claim 1, or if the two second controllers are in addition to the second controller recited in claim 1.
Regarding claim 5, line 1 recites the limitation “the first sheath” which lacks antecedent basis. 
Regarding claim 12, lines 8-9 recite “a driver coupled to an opposite end of the wire”. It is unclear, what is the opposite end of the wire is relative to. It is also unclear if the opposite end is part of the wire or if the opposite end is an end opposite of/to the wire. Line 3 is suggested to be changed to --a wire comprises a first end and a second end opposite to the first end--. The indefinite limitation is suggested to be changed to --a driver coupled to the second end of the wire --.
Any remaining dependent claims are rejected upon dependency of a rejected base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 7-12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kornbluh et al. (2014/0277739 A1) in view of Jonsson (2018/0200096 A1).
Regarding claim 1, in figures 1A-1B Kornbluh discloses a suit type exoskeleton (flexible exosuit 100) for knee power assistance (the exoskeleton 100 assists a user’s knee by mitigating a load placed on the knee when the device is in operation, see the abstract and para. [0074]), the suit type exoskeleton 100 comprising: a first wire (flexible force-transmitting element 130; see annotated fig. 1B of Kornbluh below); a second wire (flexible force-transmitting element 130 and rigid force-transmitting element 140b; see annotated fig. 1B of Kornbluh below); a wearing portion configured to be worn on a knee from a front of the knee to assist with muscular strength of the knee (a form-fitting garment is contact with the skin of the wearer 110, the garment being worn on the knee of the user, see para. [0080]); a first controller (twisted string actuator 150c) coupled to an end of the first wire 130 and to be located in the front of the knee when the wearing portion is worn on the knee (the first controller 150c is shown to be coupled to an end of 
Annotated fig. 1B of Kornbluh

    PNG
    media_image1.png
    488
    520
    media_image1.png
    Greyscale

Kornbluh does not disclose that the first controller is removably coupled to an outer surface of the wearing portion or that the second portion is removably coupled to the outer surface of the wearing portion.
In figure 1 Jonsson teaches that a wearing portion 1 is positioned over the leg of a user and beneath an orthosis, the orthosis being removably coupled to the outer surface of the wearing portion 1 (the wearing portion 1 extends from the upper thigh, over the knee and to the ankle of the user’s leg, see paras. [0027]-[0028] and [0035]-[0043]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kornbluh’s wearing portion to cover 
The modified Kornbluh device discloses that the first controller is removably coupled to an outer surface of the wearing portion and that the second portion is removably coupled to the outer surface of the wearing portion (the first controller and second controller are removably coupled to an outer surface of the wearing portion when the user doffs the exoskeleton, see para. [0080] of Kornbluh and paras. [0035]-[0043] of Jonsson).
Regarding claim 2, the modified Kornbluh device discloses that two second controllers (second controller 150a and exotendon 170a, see fig. 1B of Kornbluh) are coupled to the outer surface of the wearing portion (the second controllers 150a and 170a control the tension of the second wire 130/140b when the second controllers 150a and 170a are actuated by the driver 160, see fig. 1B and paras. [0075]-[0077] of Kornbluh); the controllers are removably coupled to the outer surface of the wearing portion, see paras. [0035]-[0043] of Jonsson), the second wire is coupled to each of the two second controllers (the second wire 130/140b is indirectly coupled to each of the two second controllers 150a and 170a, see paras. [0075]-[0077] of Kornbluh), and the second wire extends from the front of the knee to the calf in the back of the knee via a lateral side of the knee when the wearing portion is worn on the knee (the second wire 130/140b is shown to extend from the front of the knee to the calf in the back of the 
Regarding claim 7, the modified Kornbluh device discloses the first wire is connected to the second wire inside the driver (the first wire 130 and second wire 130/140b are indirectly connected to each other inside the driver 160, see para. [0075] of Kornbluh).
Regarding claim 8, the modified Kornbluh device discloses a buttress (rigid force-transmitting element 140a, see fig. 1B of Kornbluh), wherein the buttress 140a comprises: a first supporting portion fixed to the wearing portion to be located in the front of the knee when the wearing portion is worn on the knee; and a second supporting portion extending in two branches from the first supporting portion and fixed to the wearing portion to be located in lateral sides of the knee when the wearing portion is worn on the knee (the buttress 140a is shown to have a first supporting portion fixed to the wearing portion, as taught by Jonsson, is shown to be located in the front of the knee when the wearing portion is worn on the knee and is shown to have a second supporting portion extending in two branches, a lateral branch extending to the back of the calf of the user and a branch extending toward the ankle of the user, from the first supporting portion and fixed to the wearing portion to be located in lateral sides of the knee when the wearing portion is worn on the knee, see the first alternate annotated figure 1B of Kornbluh below and para. [0075] of Kornbluh).
First alternate annotated figure 1B of Kornbluh

    PNG
    media_image2.png
    488
    363
    media_image2.png
    Greyscale

Regarding claims 9-10, the modified Kornbluh device discloses an ankle portion (rigid force-transmitting element 140a, see fig. 1B of Kornbluh) configured to be worn on an ankle, wherein an upper portion of the ankle portion 140a is connected to a lower portion of the wearing portion through a strap (flexible force-transmitting element 130; the upper portion of the ankle portion 140a is shown to be connected to a lower portion of the wearing portion, as taught by Jonsson, via the strap 130, see second alternative figure 1B of Kornbluh below and para. [0075] of Kornbluh); the strap 130 comprises a strap adjuster (twisted string actuator 150a, see fig. 1B of Kornbluh) configured to adjust 
Second alternative figure 1B of Kornbluh

    PNG
    media_image3.png
    488
    425
    media_image3.png
    Greyscale

Regarding claim 11, the modified Kornbluh device discloses that the first controller controls a length of the first wire by winding or unwinding the first wire (the first controller 150c controls a length of the first wire 130 by twisting the first wire 130 to wind and unwind the first wire 130, see paras. [0075]-[0076] of Kornbluh), and the second controller controls a length of the second wire by winding or unwinding the second wire (the second controller 150a controls a length of the second wire 130/140b 
Regarding claim 12, in figures 1A-1B Kornbluh discloses a suit type exoskeleton (flexible exosuit 100) adjustable to a user's body size to assist with physical strength (the exoskeleton 100 assists a user’s knee by mitigating a load placed on the knee when the device is in operation, the exoskeleton 100 having a form fitting garment that is adjustable to a user’s body size, see the abstract and paras. [0074] and [0080]), the suit type exoskeleton 100 comprising: a wire (flexible force-transmitting element 130; see fig. 1B); a wearing portion configured to be worn on a part of the user's body to assist with the physical strength (form fitting garment, see para. [0080]); a controller (twisting string actuator 150a) coupled to an end of the wire 130 (the controller 150a is shown to be coupled to an end of the wire 130, see fig. 1B); and a driver (electrical motor 160) coupled to an opposite end of the wire 130 and configured to provide power to the wire 130 (the driver 160 is shown to be indirectly coupled to an opposite end of the wire 130 and the driver 160, the driver 160 providing power to the wire 130 to apply a tensile force when the driver actuates the controller 150a, see fig. 1B and paras. [0075]-[0076]).
Kornbluh does not disclose that the controller is removably coupled to an outer surface of the wearing portion.
In figure 1 Jonsson teaches that a wearing portion 1 is positioned over the leg of a user and beneath an orthosis, the orthosis being removably coupled to the outer surface of the wearing portion 1 (the wearing portion 1 extends from the upper thigh, over the knee and to the ankle of the user’s leg, see paras. [0027]-[0028] and [0035]-
The modified Kornbluh device discloses that the controller is removably coupled to an outer surface of the wearing portion (the controller are removably coupled to an outer surface of the wearing portion when the user doffs the exoskeleton, see para. [0080] of Kornbluh and paras. [0035]-[0043] of Jonsson).
Regarding claim 16, the modified Kornbluh device discloses that the controller controls a length of the wire by winding or unwinding the wire (the controller 150a controls a length of the wire 130 by twisting the wire 130 to wind and unwind the wire 130, see paras. [0075]-[0076] of Kornbluh).
Claims 3-5 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kornbluh et al. and Jonsson as applied to claims 2 and 12 above, and further in view of Hollander et al. (2014/0330431 A1).
Regarding claim 3, the modified Kornbluh device does not disclose a first sheath fixing unit removably coupled to the outer surface of the wearing portion to be located in the front of the knee when the wearing portion is worn on the knee and comprising a first through hole through which the first wire passes.
In figures 3 and 5 Hollander teaches that a sheath fixing unit 66 is removably coupled to an outer surface of a wearing portion 68 to be located in the front of the knee 
The modified Kornbluh device does not disclose a second sheath fixing unit removably coupled to the outer surface of the wearing portion to be located in the front of the knee when the wearing portion is worn on the knee and comprising a second through hole through which the second wire passes. 
However, Kornbluh discloses that the wearing portion, as taught by Jonsson, includes an upper portion, surrounding the thigh of the user, and a lower portion, surrounding the calf of the user, with the first and second wires being positioned in front of the knee and the behind the knee, see annotated fig. 1B of Kornbluh and paras. [0075]-[0076] of Kornbluh and paras. [0035]-[0043] of Jonsson. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have constructed a second sheath fixing unit, as taught by Hollander, the second sheath fixing unit having the same structure as the first sheath fixing unit and being removably coupled to the outer surface of the lower portion of the 
Regarding claim 4, the modified Kornbluh device discloses that the first wire and the second wire (as taught by Kornbluh) extend from first and second sheath fixing unit (as taught by Hollander), respectively, to the driver (as taught by Kornbluh; the first wire 130 and second wire 130/140b are shown to extend from the front of the knee to the driver 160, the first and second wire 130 and 130/140b extending past the through hole of the first and second sheath fixing unit, see annotated fig. 1B of Kornbluh above and paras. [0075]-[0076] of Kornbluh and figs. 3 and 5 of Hollander and paras. [0046] and [0049] of Hollander).
The modified Kornbluh device does not disclose a first sheath having an end coupled to the driver, an opposite end coupled to the first sheath fixing unit, and a tubular shape; and a second sheath having an end coupled to the driver, an opposite end coupled to the second sheath fixing unit, and a tubular shape wherein the first wire passes through an inside of the first sheath and extends from the first sheath fixing unit to the driver, and the second wire passes through an inside of the second sheath and extends from the second sheath fixing unit to the driver.
In an embodiment shown in figures 5E-5F Kornbluh teaches a first sheath 552e having an end coupled to the driver 450, an opposite end coupled to the first sheath fixing unit 510f, and a tubular shape; and a second sheath having an end coupled to the driver, an opposite end coupled to the second sheath fixing unit, and a tubular shape 
	Regarding claim 5, the modified Kornbluh device discloses that the first sheath extends to a front of a kneecap of the knee when the wearing portion is worn on the knee (as the first sheath surrounds the first wire 130, the first sheath extends to a front of a kneecap of the knee of the knee when the wearing portion is worn on the knee, see fig. 1B of Kornbluh).
	Regarding claim 13, the modified Kornbluh device does not disclose a sheath fixing unit removably coupled to the outer surface of the wearing portion, the sheath fixing unit comprising a through hole through which the wire passes.
In figures 3 and 5 Hollander teaches that a sheath fixing unit 66 is removably coupled to an outer surface of a wearing portion 68 to be located in the front of the knee 
Regarding claim 14, the modified Kornbluh device discloses that the wire (as taught by Kornbluh) extends from the sheath fixing unit (as taught by Hollander) to the driver (as taught by Kornbluh; the wire 130 is shown to extend from the front of the knee to the driver 160, the wire 130 extending past the through hole of the sheath fixing unit, see annotated fig. 1B of Kornbluh above and paras. [0075]-[0076] of Kornbluh and figs. 3 and 5 of Hollander and paras. [0046] and [0049] of Hollander)
The modified Kornbluh device does not disclose a sheath having an end coupled to the driver, an opposite end coupled to the sheath fixing unit, and a tubular shape, wherein the wire passes through an inside of the sheath and extends from the sheath fixing unit to the driver.
In an embodiment shown in figures 5E-5F Kornbluh teaches a sheath 552e having an end coupled to the driver 450, an opposite end coupled to the sheath fixing unit 510f, and a tubular shape (the sheath 552e has a flexible tubular shape to allow the .
Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kornbluh et al., Jonsson and Hollander et al. as applied to claims 3 and 13 above, and further in view of Mackiewicz et al. (2016/0045339 A1).
	Regarding claim 6, the modified Kornbluh device does not disclose a plurality of fixing portions attached to the wearing portion, wherein the fixing portions covers the first controller, the second controller, the first sheath fixing unit, and the second sheath fixing unit when attached to the wearing portion.
In figure 4C Mackiewicz teaches a plurality of fixing portions 412/414/416 covering a prosthetic assembly 100, see paras. [0032]-[0033]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Kornbluh device with the addition of a plurality of fixing portions as taught by Mackiewicz to more securely retain the exoskeleton to the wearing portion, see paras. [0032]-[0033] of Mackiwicz.
The modified Kornbluh device discloses that the plurality of fixing portions are attached to the wearing portion, wherein the fixing portions cover the first controller, the second controller, the first sheath fixing unit, and the second sheath fixing unit when attached to the wearing portion (as the plurality of fixing portions 412/414/416 cover the 
Regarding claim 15, the modified Kornbluh device does not disclose a plurality of fixing portions attached to the wearing portion, wherein the fixing portions cover the controller and the sheath fixing unit when attached to the wearing portion.
In figure 4C Mackiewicz teaches a plurality of fixing portions 412/414/416 covering a prosthetic assembly 100, see paras. [0032]-[0033]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Kornbluh device with the addition of a plurality of fixing portions as taught by Mackiewicz to more securely retain the exoskeleton to the wearing portion, see paras. [0032]-[0033] of Mackiwicz.
The modified Kornbluh device discloses that the plurality of fixing portions are attached to the wearing portion, wherein the fixing portions cover the controller and the sheath fixing unit when attached to the wearing portion (as the plurality of fixing portions 412/414/416 cover the entire leg of the user and are placed over the exoskeleton, as taught by Mackiewicz, the plurality of fixing portions cover the controller and the sheath fixing unit when attached to the wearing portion, see paras. [0032]-[0033] of Mackiewicz).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Afanasenko et al. (2007/0004570 A1) is cited to show a device for assisting the movement of a user.
Holgate et al. (2018/0093374 A1) is cited to show an exoskeleton for knee power assistance.
Murakami et al. (2018/0370020 A1) is cited to show an exoskeleton for knee power assistance.
John et al. (2018/0369057 A1) is cited to show a walking assistance apparatus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MORALES whose telephone number is (571)272-2555.  The examiner can normally be reached on M-T: 7:30a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ALEXANDER MORALES/Examiner, Art Unit 3785                                                                                                                                                                                                        

/TU A VO/Primary Examiner, Art Unit 3785